DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-12, and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pan et al. (US 6464641; hereinafter Pan).
Pan shows an ultrasound diagnostic apparatus and method of use comprising: an ultrasound probe adapted to be applied on a surface of a subject and configured to perform ultrasound scanning 5for a scan region in the subject (column 1, lines 10-20; Figure 1); and processing circuitry (column 1, lines 25-32) configured to analyze, among a result of the ultrasound scanning, a part corresponding to a central portion of the scan region to calculate a distance between a blood vessel 10in the central portion and the surface, and cause a display to display the distance, a value based on the distance, or both the distance and the value (display graphics including lines which represent the distance; column 5 line 55-column 6, line 55; Figure 6).  
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 6464641; hereinafter Pan) in view of Di Giuliomaria et al. (US 4757822; hereinafter Di Giuliomaria).
Pan discloses the invention substantially as described in the 102 rejection above.
Pan fails to show wherein the value based on the distance is the distance multiplied by square root of 2.
Di Giuliomaria discloses an ultrasound system for location of a blood vessel.  Di Giuliomaria teaches wherein the value based on the distance is the distance multiplied by square root of 2 (taking the square root of the cross section of the vessel will produce a signal proportional to the radius of the cross-section, the radius corresponding with the distance to the center of the vessel; column 4, lines 32-45).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Pan to calculate the radius of the vessel by taking the square root of the distance of the cross-section as taught by Di Giuliomaria, in order to aid in identifying the center of the vessel and in order to provide the operator with additional information regarding the precise location of the center of the vessel by determining its radius and providing information regarding the radius to the operator.

Conclusion

20 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN CWERN/Primary Examiner, Art Unit 3793